Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2020

                                      No. 04-20-00433-CV

                                  Eric E. DELEON-BOLADO,
                                            Appellant

                                               v.

                                     Lorraine M. DELEON,
                                            Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-07162
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

        In conjunction with his notice of appeal, Appellant Eric Eduardo Deleon-Bolado filed a
Statement of Inability to Afford Payment of Court Costs on September 4, 2020. See TEX. R.
APP. P. 20.1(c).
       The statement is incomplete. It does not show Appellant’s total monthly income or total
monthly expenses. Without this information, this court cannot determine whether Appellant is
unable to afford to pay court costs for this appeal.
        If Appellant wishes to proceed without payment of court costs on appeal, Appellant must
file in this court a fully completed Statement of Inability to Afford Payment of Court Costs
within FIFTEEN DAYS of the date of this order. See TEX. R. APP. P. 20.1(c); TEX. R. CIV. P.
145(b), (e). A copy of the statement is attached.
       We respectfully advise court reporter Karen Kane that, to require Appellant to pay costs
notwithstanding a properly filed statement, the movant must file a motion that complies with
Rule 145(f). See TEX. R. CIV. P. 145 (f)(3) (court reporter). A notification of late record does
not meet Rule 145(f)’s requirements.
         The deadline for the court reporter’s record is SUSPENDED pending further order of this
court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court